** Summary **
COUNTY ASSESSOR RESPONSIBLE FOR REASSESSMENT OF TAXABLE PROPERTY Pursuant to 68 Ohio St. 2435 [68-2435], 68 Ohio St. 2436 [68-2436] and 68 Ohio St. 2481.1 [68-2481.1] through 68 Ohio St. 2481.11 [68-2481.11] (1971), the County Assessor in the respective counties has the responsibility for the reassessment of taxable property.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: Regarding the revaluation of taxable property for ad valorem purposes, who is responsible for reassessments of property in the several counties? In 1965 the Oklahoma Legislature enacted statutes prescribing the duties of County Assessors with respect to evaluating property. Section 68 Ohio St. 2435 [68-2435] of Title 68 provides: "(a) The return of the taxpayer shall not be conclusive as to the value or amount of any property. The County Assessor shall have the authority and it shall be his duty to raise or lower the returned value of any property, not to exceed thirty-five percent (35%) of the fair cash value thereof, estimated at the price it would bring at a fair voluntary sale.  "(b) The County Assessor shall assess and value all property, both real and personal, which is subject to assessment by him, and shall place a separate value on the land and improvements in assessing real estate and he shall do all things necessary, including the viewing and inspecting of property, to enable him to assess and value all taxable property, determine the accuracy of assessment lists filed with him, discover and assess omitted property, and determine the taxable status of any property which is claimed to be exempt from ad valorem taxation for any reason.  "(c) In the performance of his duties, the County Assessor, or his duly appointed and authorized deputy, shall have the power and authority to: (1) go upon any premises and enter any business building or structure and view the same and the property therein, and to view, inspect or appraise any property located within his county; (2) examine any person under oath in regard to the amount or value of his property." (Emphasis added) Section 68 Ohio St. 2436 [68-2436] provides, in part: "(d) When the valuation of the real estate of each county has been completed, as contemplated and required by this Section, it shall be the mandatory duty of the County Assessor and each of his successors in office, to continuously maintain, revise and correct the records relating thereto, and to continuously adjust and correct assessed valuations in conformity therewith.  "(f) The classification and revaluation provided for by this Section shall be done under the supervisory assistance of the Tax Commission. The forms used in such classification and revaluation of property shall be prescribed by the Tax Commission. Where the classification and revaluation has already been completed, it shall not be necessary for the County Assessor to again make such classification and revaluation, except it shall be the duty of such County Assessor to continuously maintain, revise and correct the same as required by this Section. (Emphasis added) The effect of these provisions is to place upon the County Assessor the duty of continuously adjusting and correcting assessed valuations so as to properly reflect the value of the properties to be taxed.  In 1968 the Oklahoma Legislature enacted Sections 2481.1 through 2481.11 of Title 68, relating to revaluation of taxable property. Section 68 Ohio St. 2481.1 [68-2481.1] provides: "Each county assessor shall commence, immediately if possible, but no later than January 1, 1969, a comprehensive program of revaluation of all taxable property within his respective county. Such program shall progress at a rate which will result in the revaluation of all taxable property within the county before January 1, 1972. Each assessor shall thereafter maintain an active and systematic program of revaluation on a continuous basis, and shall establish a revaluation schedule which will result in revaluation of all taxable property within the county at least once each five (5) years. A copy of such revaluation schedule showing the time and procedures to be followed in completing the first revaluation of property in his county by January 1, 1972, shall be filed by each assessor with the Oklahoma Tax Commission before October 15, 1968." Section 68 Ohio St. 2481.1 [68-2481.1] modifies the prior duty of the County Assessor to continuously adjust and correct assessed valuations to require that revaluation of all taxable property within the county occur at least once every five years, the first revaluation to be finished by January 1, 1972.  It is therefore, the opinion of the Attorney General that your question be answered as follows: Pursuant to 68 Ohio St. 2435 [68-2435], 68 Ohio St. 2436 [68-2436] and 2481.1 through 68 Ohio St. 2481.11 [68-2481.11], the County Assessor in the respective counties has the responsibility for the reassessment of taxable property. (Mike D. Martin)